Citation Nr: 1225368	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  08-21 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability, claimed as secondary to the right knee disability.


REPRESENTATION

Veteran represented by:	Dennis Pash, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March 8, 1978, to April 10, 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (VLJ) in July 2009.  A transcript of the hearing is associated with the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that the Veteran's case must be remanded again before reaching a decision on his claims of entitlement to service connection for right and left knee disabilities.  

In March 2011, the Board remanded the Veteran's case for a clarification opinion from the February 2010 VA examiner.  The Veteran's claims file was sent to another VA examiner-not the one who performed the February 2010 VA examination as requested in the Remand.  

The December 2011 examiner provided further confusing opinions and rationale with respect to the Veteran's claims.  It appears as though the examiner attached the findings of the February 2010 VA examiner to his opinion, and he tried to make sense of the February 2010 VA examiner's opinions.  He interpreted the February 2010 examiner's opinion as essentially showing that neither knee disability is directly related to service or aggravated thereby.  He also opined that the Veteran's right knee problems were consistent with old trauma and the current condition is consistent with the natural progress of the condition.  He did not, however, provide an opinion as to whether during the Veteran's short period of service his right knee disability had increased in severity beyond the natural progress of the disability.  The December 2011 examiner also opined that the February 2010 VA examiner's opinions and rationale were appropriate.  Upon remand in March 2011, the Board found the February 2010 examiner's opinion to be inadequate, hence the Remand.  Inasmuch as the December 2011 VA opinion was provided by someone other than the February 2010 VA examiner and the new examiner provided cursory and conclusory opinions, the Board finds there was not substantial compliance with the March 2011 Remand.  

The Court has held that compliance with a remand is not discretionary and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Board finds that another remand is necessary so that the development ordered in the Board's March 2011 remand may be accomplished.  The Board notes that it is changing the current remand directives in order to more clearly articulate the development required prior to final decision on the claims.  And in light of the inadequacy of the February 2010 and December 2011 VA examinations, the Board finds that the Veteran should be afforded a completely new VA examination with respect to his service connection claims.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should request and obtain all outstanding treatment records related to the Veteran's right and left knee disabilities. 

2.  Schedule the Veteran for a VA examination with an examiner with the appropriate expertise and who has not previously examined the Veteran to determine the nature and etiology of his right and left knee disabilities.  The Veteran's claims folder should be made available to the examiner.  The examiner is asked to perform all necessary clinical testing and render all appropriate diagnoses.  The examiner should then render opinions as to the following: 

a.  Whether it is at least as likely as not that any right or left knee disability had its onset in service. 

b.  Whether the Veteran' s right knee disability existed prior to service.  If so, did it increase in severity beyond the natural progression of the disability or represent a chronic worsening of the disability. 

c.  If the examiner finds that the Veteran's right knee disability was caused or aggravated by his service, he or she is asked to provide an opinion as to whether it is at least as likely as not that the Veteran's left knee disability was caused or chronically worsened by his right knee disability.  

The examiner should provide a rationale for all opinions given.  If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Robert E. O'Brien
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

